     Case 4:18-cv-00005-BMM-JTJ Document 176 Filed 07/16/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


ROGER N.M. ONDOUA,                         Case No. CV-18-05-GF-BMM-JTJ
             Plaintiff,
       v.                                  ORDER
MONTANA STATE UNIVERSITY, et
al.,
             Defendants.



      Plaintiff has moved to extend the time for filing supplemental briefs in

opposition to Defendants’ motions for summary judgment until Sunday, July 19,

2020. IT IS HEREBY ORDERED that Plaintiff’s motion is GRANTED.

      DATED this 16th day of July, 2020.




                                                                       Order Page 1 of 1
